DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beale (US 5,396,870).
Re 1, Beale discloses: a pedal installation structure for a vehicle, the pedal installation structure comprising: a pedal (22,20) provided at a front portion of a vehicle cabin interior (vehicle cabin interior includes driver seats, rear portion would be behind seats, front portion is in front of seats; pedals are provided in front of driver seats and thus at front portion of cabin interior), the pedal having a pedal pad (22) to which stepping force is applied and that is supported so as to be able to pivot around a shaft portion (shown below as SP) provided along a vehicle transverse direction; a harness (14) connected to the pedal, the harness having, at a vehicle longitudinal direction front side of the pedal, a surplus length portion (shown below as SL) by which slack is obtained; and a guiding member (shown below as GM) that guides the harness such that the harness is routed at an outer side of the pedal pad, as seen in a plan view.

    PNG
    media_image1.png
    539
    653
    media_image1.png
    Greyscale

	Re 2, Beale discloses: wherein the guiding member is set such that the surplus length portion is disposed at a vehicle longitudinal direction front side of the pedal pad (fig 1).
Claim(s) 1-2, 4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 5,063,811).
Re 1, Smith discloses: a pedal installation structure for a vehicle, the pedal installation structure comprising: a pedal (10) provided at a front portion of a vehicle cabin interior, the pedal having a pedal pad (22) to which stepping force is applied and that is supported so as to be able to pivot around a shaft portion (24) provided along a vehicle transverse direction; a harness (110) connected to the pedal, the harness having, at a vehicle longitudinal direction front side of the pedal, a surplus length portion by which slack is obtained (illustrated in fig 1 in same way as illustrated in fig 2 of instant application); and a guiding member (portion wrapping around bundle including 110 at 112, shown below as GM) that guides the harness such that the harness is routed at an outer side of the pedal pad, as seen in a plan view.

    PNG
    media_image2.png
    572
    384
    media_image2.png
    Greyscale

	Re 2, Smith discloses: wherein the guiding member is set such that the surplus length portion is disposed at a vehicle longitudinal direction front side of the pedal pad (fig 1).
	Re 4, Smith discloses: wherein: the pedal includes a main body portion (20, which includes 26), the main body portion pivotably supporting the pedal pad (20 pivotably supports 22 at 24) and having a connector member (portion at 26 to which 110 is connected, shown above as CON) to which the harness is connected; and the guiding member includes a retaining member (GM corresponds to element 50 within the instant application) that is provided at the connector member side of the harness and that retains a shape of the harness such that a bent portion (shown above as BP), which changes a routing path at the surplus length portion, is at a pedal width direction outer side of the pedal pad and at a vehicle longitudinal direction front side of the pedal pad, as seen in a plan view (fig 2 illustrates connector is on distal side and thus 110 routes from a position on a distal side in same way as illustrated by fig 2 of the instant application).
	Re 6, Smith discloses: wherein the surplus length portion of the harness is routed along the vehicle transverse direction by the guiding member (fig 1 illustrates 110 at 112 extending into/out-of-page which is along vehicle transverse direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,063,811), as applied to Claim 1, in view of Lin (CN 203739655).
Re 3, Smith discloses: the limitations of Claim 1 (see rejection above).
Smith further discloses: wherein the guiding member includes: a clamp member (GM corresponds to 50 of the instant application) that, at a front end portion of the vehicle cabin interior, is mounted at a dash panel (shown below as DP) separating the vehicle cabin interior and a vehicle cabin exterior, and that holds the harness along the vehicle transverse direction (fig 1); and a stopper member (shown below as SM) that abuts the clamp member and restricts rotation of the clamp member.

    PNG
    media_image3.png
    178
    466
    media_image3.png
    Greyscale

	Smith does not disclose: that the clamp member is mounted to a bolt.
	Lin teaches: that the clamp member (14) is mounted to a bolt (13).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Smith with: that the clamp member is mounted to a bolt; as taught by Lin; for the purpose of providing a means that radially compresses and ensures closing of the clamp member and that fastens the clamp member in location.
	Re 5, Smith further discloses: wherein the harness extends from the pedal toward a vehicle front side, and is routed along an obverse surface side of the dash panel (fig 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J MCGOVERN/Examiner, Art Unit 3656